Thirteen years ago, the 
Millennium Development Goals (MDGs) established 
humanitarian principles for the twenty-first century. 
Together, Member States and international organizations 
stood for the idea that the world’s poorest nations and 
poorest people should not have to live without dignity 
and hope.

The world is a different place now. We have 
witnessed the struggles of a global economy reeling 
from a financial crisis and, indeed, a recession. But 
we have seen a billion people lifted out of poverty, 
more children in schools, greater care for the sick. And 
we have observed a generation born in a new age of 
information, ready to embrace ever-expanding frontiers 
of technology.

But the transformative effect is not yet complete. 
The list of shortcomings is as long as that of the 
successes, and as we think about the theme of “The 
post-2015 development agenda: setting the stage”, we 
must have the courage to go beyond business as usual. 
The report of the High-level Panel on the Post-2015 
Development Agenda, A New Global Partnership: 
Eradicate Poverty and Transform Economies through 
Sustainable Development, has laid out an ambitious 
vision for the future, and I congratulate the eminent 
persons who worked to produce it.

But together we must now take an honest look 
at the MDGs, determine what worked and what did 
not, and commit to forging a new global partnership 
founded on mutual responsibility and trust. That will 
require developing nations to take greater ownership 
of the post-2015 agenda. One of the failings of aid has 
been the lack of attention to country-specific context 
in agreements. So now is the time for the developing 
world to make its voice heard in order to shape the 
debate and ensure that policies and programmes are 
demand-driven. 

It will also require Governments to empower those 
whose lives we are trying to transform, to give them a 



stake in the process and a say in their countries’ progress. 
In Rwanda, we have found that empowering local 
leaders while demanding accountability is an effective 
catalyst of development. But for decentralization to 
work, the centre must remain stable. That is why we 
continue to place such emphasis on good governance. 
It has inspired trust in our institutions and been a 
foundation for our development. We know it is the best 
way to achieve inclusive and sustainable development.

There must also be a far greater focus on the role of 
the private sector and recognition of its power to create 
prosperity. For that, we need a global environment 
without trade barriers and one that facilitates 
investment in infrastructure. Greater investment is 
particularly needed in roads, railways and airports 
in order to connect domestic markets to regional and 
global ones. Investment is also needed in energy. 
Electricity, something taken so much for granted in the 
developed world, is still a luxury for far too many people 
and businesses. Access to knowledge, information 
and technology will also play an important role. It is 
levelling the economic playing field for developing 
countries and is beginning to break the cycle of poverty.

Post-2015 presents an opportunity to turn that new 
sense of possibility into a reality, to give people in 
developing nations increased opportunity. In Rwanda 
we are on course to meet all the MDG targets, but for us 
they are the floor, not the ceiling. We remain tireless in 
our pursuit of progress, because we know all too well the 
cost of failure. Next April, Rwanda will commemorate 
the twentieth anniversary of the genocide. Over three 
long months, flickers of life went out all over the 
country, but today Rwandans are standing strong, 
having overcome adversity. In building a new nation, 
we have a purpose that is shaped by a tragic past but 
focused firmly on the future. And as within the larger 
African and world community we move towards the 
next chapter of global development, we must create 
strong and meaningful partnerships that have a positive 
impact on the lives of all. Together, we can make sure 
that the post-2015 era is defined by opportunity and 
optimism, prosperity and progress, dignity and hope.

On another issue of critical importance, Africans 
supported the global consensus against impunity and 
the creation of an international justice system to fight 
it. We did so on the understanding that such a system 
would promote peace and security within and between 
nations, and that it would uphold the principle of the 
equal sovereignty of nations. In practice, however, 
the International Criminal Court (ICC) has flouted 
those principles. It has shown an open bias against 
Africans. Instead of promoting justice and peace, it 
has undermined reconciliation efforts and helped to 
humiliate Africans and leaders, as well as serving the 
political interests of the powerful. 

Nowhere have the shortcomings of the ICC been 
more evident than in the ongoing trial of Kenyan leaders. 
The people of Kenya have shown their eagerness to heal 
the wounds of their past, reconcile and move on. That 
is why they elected the current leaders who are on trial. 
Those efforts to reconcile their communities and move 
forward should be supported, and development of the 
national judicial capacity to fight impunity should be 
promoted rather than undermined. 

The General Assembly and the Security Council 
should be examining this matter as well as the wider 
issues of universal jurisdiction that have already been 
brought before them. That is the least we can do to 
uphold the principles of justice and the equality of 
nations, support reconciliation processes and respect 
the dignity of Africans.
